Citation Nr: 0618958	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-36 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
primary affective disorder, depressed type, with somatic GI 
symptoms, complaints of weight loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The record indicates that entitlement to service 
connection for a primary affective disorder, depressed type, 
with somatic GI symptoms, complaints of weight loss was 
denied in a April 1978 RO decision.  That decision is final.  
38 U.S.C.A. § 7105 (West 2002).  In order to reopen the 
claim, new and material evidence must be submitted.  38 
U.S.C.A. § 5108 (West 2002).

A travel board hearing was held in October 2005 before the 
undersigned Veterans' Law Judge.  The transcript is of 
record.


FINDINGS OF FACT

1.  Service connection for a primary affective disorder, 
depressed type, with somatic GI symptoms, complaints of 
weight loss was denied by an April 1978 RO decision; that 
decision was not timely appealed.

2.  Evidence received since the April 1978 RO decision, 
relating to the claim for primary affective disorder, 
depressed type, with somatic GI symptoms, complaints of 
weight loss, does not relate to an unestablished fact 
necessary to substantiate a claim of service connection for 
such.


CONCLUSION OF LAW

1.  The April 1978 RO decision that denied service connection 
for a nervous disorder, depressed type, manifested by somatic 
GI symptoms, complaints of weight loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1100 (2005).
2.  New and material evidence has not been presented 
regarding the claim of service connection for a primary 
affective disorder, depressed type, with somatic GI symptoms, 
complaints of weight loss; and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's motion to reopen his claims for 
service connection was received in December 2003.  In 
correspondence dated in January 2004, he was notified of the 
provisions of the VCAA as they pertain to the issues of 
reopening a claim and service connection.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
these claims are being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with these claims would not cause any prejudice 
to the veteran.  

In an April 1978 rating decision the RO denied the veteran's 
claims for entitlement to service-connection for a primary 
affective disorder, depressed type, with somatic GI symptoms, 
complaints of weight loss.  No timely appeal was filed in the 
year following the issuance of the decision.  Therefore that 
decision is considered final.  38 U.S.C.A. § 7105 (West 
2002).  The veteran submitted an application to reopen his 
claim in December 2003.  A March 2004 rating decision denied 
the claim on the basis that new and material evidence had not 
been received.  

In the case of Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court held that, in the context of a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and notify the claimant with a letter that 
describes what evidence would be necessary to substantiate an 
element(s) required to establish his entitlement to service 
connection, that was found insufficient in the previous 
denial.  Because such notice was sent to the veteran in 
January 2004, March 2004 and April 2004, with an opportunity 
to respond, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.  

The regulation pertaining to the definition of new and 
material evidence has been amended since the motion to reopen 
this claim was submitted, due to the passage of the VCAA, 
which became effective November 9, 2000.  This amendment is 
effective only for claims filed after August 29, 2001.  Here, 
the claim to reopen was submitted in December 2003.  
Therefore, the amended provisions are for application in this 
case.  38 C.F.R. § 3.156(a) (2005).

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108. "New 
evidence" is evidence not previously reviewed by VA 
adjudicators.  "Material evidence" is existing evidence, 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (effective 
August 29, 2001).  See also Hodge v. West, 155 F.3d 1356 (Fed 
Cir 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The veteran contends that his claim of entitlement to service 
connection for primary affective disorder, depressed type, 
with somatic GI symptoms, complaints of weight loss should be 
reopened and adjudicated.  The Board has considered his 
contentions, but finds however, that the evidence submitted 
is insufficient to reopen the claims.  

The veteran's claim was initially denied in the April 1978 RO 
decision because the evidence did not show any evidence of a 
primary affective disorder, depressed type; nor any chronic 
disabling stomach and digestive disabilities during service 
or within the applicable presumptive period following 
separation.  The evidence of record at the time of the RO 
decision consisted of the veteran's service medical records 
and the report of a VA psychiatric evaluation dated in 
November 1977.  

Evidence submitted in conjunction with the motion to reopen 
the service connection claim consists of treatment records of 
J. H. B., M. D., a private gastroenterologist, from March 
1990 to May 1991; and VA psychotherapy outpatient treatment 
records from February 2004 to November 2005; and a hearing 
held in October 2005.  The records of the private physician 
show that the veteran was having epigastric distress of 
unknown etiology, which he reported began as early as 1974.  
The records indicate the veteran was determined to have a 
hiatal hernia with reflux and esophagitis of a mild degree, 
but an otherwise normal upper endoscopic examination.  The VA 
psychotherapy outpatient treatment records show treatment for 
chronic depression, anxiety and paranoid ideations, which the 
veteran stated has been ongoing for thirty years.  A 
diagnosis of schizoaffective disorder is noted therein.  

At the October 2005 hearing the veteran testified that his 
primary affective disorder, with somatic GI symptoms began 
while he was in the military, while attempting to pass the E5 
military leadership examination.  He stated that he 
experienced feelings of being followed and having night 
visions.  The veteran testified that he never discussed his 
visions or feelings with anyone, including medical personnel, 
due to fear of being killed or institutionalized.  He only 
revealed his mental health concerns after seeking treatment 
from the VA in 1975.

The Board finds the recently submitted evidence is "new," 
because it was not previously considered by the RO in the 
prior decision.  However, it is not "material" as it does 
not relate to an unestablished fact necessary to substantiate 
the claim; specifically that a primary affective disorder, 
depressed type, with somatic GI symptoms was shown during 
service or within the applicable presumptive period following 
separation in 1974.  The newly submitted evidence merely 
shows that the veteran currently has a primary affective 
disorder and gastrointestinal disabilities.  None of the 
evidence contains findings that a primary affective disorder, 
depressed type was incurred during active military service or 
within the presumptive period.  There is also no finding that 
any chronic disabling stomach and digestive disabilities 
began during service or within any applicable presumptive 
period after discharge.  Therefore, it does not relate to an 
unestablished fact necessary to substantiate the claim; and 
is not considered to be material.  The evidence pertaining to 
the claim of service connection for a primary affective 
disorder, depressed type, with somatic GI symptoms is not 
both new and material; the claim may not be reopened.


ORDER

New and material evidence has not been received and the claim 
of service connection for a primary affective disorder, 
depressed type, with somatic GI symptoms, and complaints of 
weight loss is not reopened.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


